Citation Nr: 1416888	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-37 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 to March 1962 and from September 1965 to September 1968.  Subsequently, he had service with the Army National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including VA medical records, are relevant to the issues on appeal and have been reviewed by the RO.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.

The Veteran submitted evidence, namely private treatment records and lay statements, that the RO did not review before issuing the April 2012 Supplemental Statement of the Case.  However, the Veteran waived his right to initial agency of original jurisdiction review of any evidence submitted and not reviewed by the RO in February 2012. 


FINDINGS OF FACT

1.  The service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a restricted affect with decreased range and intensity, disturbances of mood and motivation, difficulty in establishing and maintaining effective social and work relationships, isolation, dislike of crowds, memory loss and impairment, sleep impairment, irritability, anger outbursts, hypervigilance, poor concentration, and intrusive thoughts.

2.  The Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.

	
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation higher than 50 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130 including Diagnostic Code 9411 (2013).

2.  The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

These notice requirements apply to all five elements of a service connection claim include the following:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim for a higher rating for PTSD, this claim arises from the Veteran's disagreement with an initial 50 percent rating assigned in connection with the grant of service connection.  

Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

Filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under other notice provisions.  See 38 U.S.C.A. §§ 5104, 7105 (West 2002); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  

VA afforded the Veteran an examination in March 2010 with regard to the severity of his service-connected PTSD. This examination was adequate because it was based on consideration of the Veteran's prior medical history and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims being decided herein.  


Law and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


Analysis

The Veteran filed a claim of service connection for PTSD in June 2008, which the RO granted in January 2009 and assigned a 50 percent disability rating effective on the date of the claim.  

A 50 percent disability rating is appropriate when a veteran's psychiatric symptoms approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In order to receive a 70 percent disability rating, the evidence must show that the service-connected PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Finally, a 100 percent disability rating is warranted when psychiatric symptoms approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The amended regulations in 38 C.F.R. § 4.130 established a general rating formula for mental disorders.  They assign ratings according to the manifestation of particular symptoms.  

However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Veteran argues that he is entitled to a higher initial disability rating.  The Board has reviewed the Veteran's complete claims file.  Overall, the Board finds that the Veteran's symptomatology most closely approximated the criteria for a 50 percent disability rating for the entire appeal period.  

The Veteran presented for a VA examination in March 2010.  At that time, he complained of having nightmares, trouble falling and staying asleep, persistent recollections, anxiety, depression, suspiciousness, and irritability.  He also stated that these symptoms were constant and affected his total daily functioning by causing a lack of motivation and social isolation.  

The Veteran described his relationship with his three siblings as "okay."  They lived near him, but he only saw them once a year.  

The Veteran also called his relationship with his wife "okay" and said his relationship with two of his sons was fair.  His third son isolated himself after returning from Afghanistan.  

The Veteran also reported that his PTSD had resulted in fewer friends and social isolation but has not caused any major changes in his daily activities.  Furthermore, the Veteran endorsed persistent and recurrent recollections of his stressors.    

Upon mental status examination, the Veteran's orientation was within normal limits.  His appearance, hygiene, and behavior were all appropriate.  The examiner noted that the Veteran maintained good eye contact, but also noted that his affect and mood showed disturbances of motivation and mood, anxiety, and easy irritation.  

The Veteran had a depressed mood as often as one time per day, lasting two to three hours each time.  He also admitted to crying episodes.  The examiner noted that the Veteran's communication, speech, and concentration were all within normal limits.  

Panic attacks were absent, but the Veteran exhibited signs of suspiciousness by watching people closely and not sitting with a closed door behind him.  The examination report indicated that the Veteran occasionally thought people were watching him, but no delusions or hallucinations were observed at the examination.  Likewise, obsessional rituals were absent.  

The examiner noted that the Veteran's thought processes were appropriate.  He was able to understand directions, did not have slowness of thought, and did not appear confused.  The Veteran's judgment was not impaired, and his abstract thinking was normal.  

However, the Veteran did have a mild memory impairment, forgetting names, directions, conversations, and recent events and misplacing items often.  The Veteran denied suicidal or homicidal ideations.  Finally, the examiner concluded that the Veteran's PTSD caused hypervigilance, mild memory loss, and persistent recollections.  

The examination report indicated that the Veteran retired after 39 years of work as a mostly nighttime police officer.  He avoided interacting with people due to his suspiciousness and because he was easily angered and anxious around people.  

The examiner found that any future work would need to be performed in isolation, but no major physical limitations would affect the Veteran's ability to work.  In this regard, the Veteran stated that "[he would] go off on them; [he was] afraid to be by [himself] at night.  [He became] very fearful thinking [he was] back in Vietnam."  

Mentally, the Veteran did not have any difficulty performing the activities of living, but did experience difficulty establishing and maintaining effective work/school and social relationships because he did not go anywhere and did not want to be around anybody.  

The Veteran only had a few military friends that he saw twice every year.  He also experienced difficulty maintaining effective family role functioning because his wife worked and engaged in social activities without him.  

The examiner found that the Veteran did not pose any threat of danger or injury to himself or others and assigned the Veteran a global assessment of functioning (GAF) score of 55 due to the presence of severe symptoms of depression.  

The record contains relevant VA treatment records dating from July 2008 through March 2013.  These records demonstrate that the Veteran consistently described symptoms of sleep problems, angering easily, anhedonia, poor concentration, excessive worry, restlessness, muscle tension, nightmares, intrusive thoughts, hypervigilance, and avoidance.  

The Veteran also consistently displayed a restricted affect with decreased range and intensity.  He was also sluggish with poor energy and described his mood as ranging from three to five on a scale of one to ten.  

On one occasion, in April 2010, the Veteran reported having a passive thought of not caring to live, but had no plans to harm himself and wanted to live for his family and children.  During this time, the Veteran's GAF score remained a 55.  

The Veteran also received treatment from his private physician during the appeal period.  In January 2011, May 2011, and September 2011, the Veteran's private treatment records indicated that his mood had improved, that he was taking Effexor, and that he denied having excessive irritability, insomnia, disrupted concentration, or suicidal ideations.  

These reports, as well as the compensation and pension examination report and VA treatment records, are competent and credible evidence of the symptomatology associated with the Veteran's claim as they consistently report similar symptoms, contain the Veteran's subjective complaints, and are consistent with the lay evidence associated with the Veteran's claim.

Finally, the Veteran submitted his own statements and statements from his wife and friend regarding his symptoms.  

In May 2008, the Veteran said that he gave one day notice in April 2008 and retired from his job as a police officer.  He said his department knew he was a loner, was always in an irritable mood, and was known for his anger outbursts.  He described having two to nine combat dreams per week and that certain smells, sounds, and sights caused intrusive and recurrent thoughts.  

The Veteran stated that he avoided people that reminded him of his traumatic events, including his son, and felt apart from everyone and did not want closeness.   

In his March 2009 Notice of Disagreement, the Veteran claimed he was unemployable and repeated that he avoided people as much as possible.  The Veteran stated that his depression had gotten worse, he was more irritable, and he lost his temper more often.   

The Veteran's wife submitted a statement in February 2009.  She corroborated the Veteran's statements, asserting that he was irritable and uncommunicative, as well as isolated and withdrawn.  She stated that the Veteran was always concerned about intruders at home and kept a firearm close by his side.  She worried about his fears and paranoia.  

The Veteran's wife further said that the Veteran slept very little and only had restless sleep, making him tired all the time, because he had trouble going to sleep and staying asleep.  Any slight movement, sound, or light source would awaken him.  She also described the Veteran's nightmares, flashbacks, and periods of tremendous depression and withdrawal.  

Finally, the Veteran's wife described how she personally observed his symptoms getting worse.  She stated that the Veteran's memory deteriorated over the previous 10 years, as he could no longer remember birthdays, required a list to go to the store for only two or three items, forgot why he entered rooms, and continually lost things.  She also said the Veteran could no longer handle the pressures of his job because it was a daily reminder of the horrors of war and its debilitating consequences and because he could not conceive working for someone, taking orders, and being subjected to lots of strangers.

The Veteran also submitted a buddy statement in October 2010 from someone he served with in Vietnam and reconnected with in the 1990s.  This statement detailed the Veteran's dislike of crowds, increasing isolation, sleep difficulties, and combat dreams.  The Veteran's buddy described how the new wars, his son serving in the military and experiencing an improvised explosive device, and a recent hurricane exacerbated the Veteran's PTSD symptoms to the point where he retired from his work at the police department.  

The Board finds that these statements are consistent with each other and the Veteran's treatment records.  The Veteran, his wife, and his buddy are all competent to describe the symptoms they experienced or witnessed and have provided credible statements throughout the appeal period.

The Veteran's treatment providers have assigned him a GAF score of 55 throughout the entire appeal period.  A GAF score ranging from 51-60 is appropriate when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

Considering the above-referenced evidence, the Board finds that the overall disability picture associated with the Veteran's PTSD as shown by the probative evidence of record most closely approximated the criteria associated with a 50 percent disability rating, representing occupational and social impairment with reduced reliability and productivity, for the entire appeal period.  

The Board notes that the Veteran suffered from a restricted affect with decreased range and intensity, disturbances of mood and motivation, difficulty in establishing and maintaining effective social and work relationships, isolation, dislike of crowds, memory loss and impairment, sleep impairment, irritability, anger outbursts, hypervigilance, poor concentration, and intrusive thoughts.  These symptoms were fairly consistent throughout the appeal period.  Therefore, the Veteran's claim is denied.

Although the evidence of record indicates that the Veteran experienced irritability, difficulty adapting to stressful circumstances (including work and a worklike setting), and the inability to establish and maintain effective relationships, he never demonstrated most of the symptoms associated with a 70 percent disability rating.  

For example, there is no evidence that the Veteran ever suffered from obsessional rituals that interfered with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  

Furthermore, although at times just "OK," the Veteran maintained his relationship with his wife and siblings and had a "fair" relationship with two of his three sons.  When considered in conjunction with a consistent GAF score of 55, the Board finds that the competent evidence of record does not indicate that the Veteran's PTSD symptomatology warrants a 70 percent disability rating.  

The Board further notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2013).  Any limits on the Veteran's employability due to his disability have been contemplated in the currently assigned disability rating.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various psychiatric symptoms and their effect on social and occupational functioning and provide for consideration of greater disability and symptoms than currently shown by the evidence.  

Specifically, the Veteran's symptomatology, such as restricted affect, impaired memory, disturbances of mood and motivation, difficulty establishing and maintaining relationships, suspiciousness, and sleep impairment, are all contained within the diagnostic criteria.  

The evidence also does not reflect that the Veteran's disability has necessitated any frequent periods of hospitalization, caused marked interference with unemployment, or that any other governing norms are present.  

In fact, at the Veteran's March 2010 VA examination, he denied any hospitalizations or emergency room visits.  Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  

Since the application of the regular schedular standards is not rendered impracticable in this case, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation is not warranted.


TDIU

The Veteran has been rated at 70 percent disabling since June 2008 and at least 90 percent disabling since August 2011.  His service-connected conditions include (1) PTSD (50 percent disabling); (2) status post fusion with delayed union of the left ankle (30 percent); (3) type II diabetes mellitus (20 percent); (4) bilateral hearing loss (10 percent); (5) tinnitus (10 percent); (6) peripheral neuropathy of the bilateral upper and lower extremities (each extremity at 10 percent); (7) degenerative disk disease of the thoracolumbar spine (10 percent); (8) superficial wounds of the left and right arm (0 percent rating); and (9) erectile dysfunction (0 percent).  He thus meets the schedular criteria for a TDIU; the only issue for resolution on appeal is whether the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  

To be awarded a total disability evaluation based on individual unemployability due to service connected disorders, in addition to meeting the schedular requirements, the Veteran's service-connected disabilities, standing alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board finds that the appeal should be granted.  Several medical opinions of record reflect occupational impairment based due to service-connected disorders.  The competent and credible lay statements also indicate the Veteran left his job because of his service-connected disabilities.  

For example, the March 2010 VA examiner found that the Veteran retired after 39 years of being a mostly nighttime working police officer and that he avoided interacting with people because he was suspicious of them and would be easily angered and anxious around them.  The examiner noted that any work would have to be done in isolation but that the Veteran stated he was afraid to be alone at night because he became fearful thinking about Vietnam.  

The Veteran also underwent a VA examination for several physical disabilities in January 2012.  The examiner found that the Veteran's service-connected scars and erectile dysfunction did not impact his ability to work.   

However, many other service-connected disabilities did impact his ability to work.  To be sure, the Veteran's diabetes mellitus resulted in peripheral neuropathy that caused poor weight bearing, persistent pain or numbness, and poor grip sensitivity and strength.  

The Veteran's left ankle and back disabilities severely decreased his weight bearing and lifting ability and made it difficult to perform sedentary activities given his pain and stiffness with prolonged periods in one position.  

Furthermore, as described, the Veteran's PTSD prevented the Veteran from interacting with people and would require any work to be done in isolation, but the Veteran was sometimes afraid to be alone because of persistent recollections of his traumatic events.  He also suffered from impaired sleep and memory, irritability, and anger outbursts.  

Taken together, the Veteran's physical disabilities prevent him from standing and remaining sedentary due to pain and numbness.  His psychiatric disorders required him to isolate and created fears of being alone.  The Veteran also claimed that he retired suddenly with only one day notice because of his psychiatric problems.  

After retiring from the police department, the Veteran continued working on an "as needed basis" at his local community college from September to December and February to May.  During these periods, he earned $647 a month, or $5176 a year.  

The Board finds that the Veteran's employment history and the limitations from his service-connected disabilities make him unable to secure or follow a substantially gainful occupation.  

Thus, as the evidence of record preponderates in the Veteran's favor, entitlement to a TDIU rating is granted.


ORDER

An initial evaluation in excess of 50 percent for the service-connected PTSD is denied.

Entitlement to a TDIU rating is granted, subject to the regulation controlling disbursement of VA monetary benefits.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


